COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-04-079-CV



IN RE KELLY E. KELLY								   RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and motion for emergency relief and the response filed by real party in interest, Michael Spencer Wright, and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for emergency relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL A:	MCCOY, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED: March 18, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.